Title: To James Madison from William Pinkney, 21 September 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir
London. Septr. 21st. 1808.

My late private Letters were of the Dates of the 7th. 10th. and 12th. of September, to which last was a P. S. of the 13th.
The Hope arrived at Cowes from France on the 13th.; but brought me nothing from Genl. Armstrong.
Not having heard from Mr. Canning, although he returned to London on the 16th., I called again, Yesterday, at Downing Street, and was assured that the Answer to my Note would be sent tonight or early Tomorrow Morning.  Mr. Atwater will of Course be able to leave Town on Friday, and embark on Saturday, with a Copy of it.
I have been told since the Arrival of the last B. Packet (but do not believe it) that there is more Probability than I had anticipated, that the late Events in Spain & Portugal (which ought not to be considered as deciding any thing) will have an Effect on Public opinion in America, against the Continuance of the Embargo, and favorable to all the Purposes of Great Britain.  If this were true I should think that it was deeply to be lamented.  I may misunderstand the subject; but I cannot persuade myself that any thing that has happened on this Side the Atlantic ought to induce us to retreat in any Degree from our present System.
If we should resolve to trade with Spain & Portugal (G. B. & France persisting in their orders & Decrees) in any Way to which G. B. wd. not object, we must suspend the Embargo as to those Countries only, or as to those Countries and Great Britain; or we must repeal it altogether.
The Temptation to the first of these Courses is, even in a Commercial Sense, inconsiderable, the Objections to it endless.  The Object to be gained (if no more was gained than ought to be gained) would be trifling.  There could, indeed, be no Gain.  An inadequate Market redundantly supplied, wd. be more injurious than no Market at all.  It wd. be a Lure to Destruction, and nothing more.
A Suspension of the Embargo so limited in its Nature as this wd. be (supposing it to be in Fact what it wd. be in Form) wd. have a most unequal & invidious Operation in the different Quarters of the Union, of which the various Commodities wd. not, in the Ports of Portugal & Spain be in equal Demand.
A War with France wd. be inevitable; and such a War (so Produced) from which we could not hope to derive either Honour or advantage, wd. place us at the Mercy of G. B. and on that account would in the End do more to cripple & humble us than any Disaster that could otherwise befal us.
The actual State of Spain & Portugal is, moreover, not to be relied upon.  My first Opinion on that Subject remains; but even the most sanguine will admit that there is great Room for Doubt.  The Emperor of France is evidently collecting a mighty Force for the Reduction of Spain; & Portugal must share its Fate.  And even if that Force shd. be destined (as some suppose) first to contend with Austria, the speedy Subjugation of Spain is not the less certain.  If France should succeed, Spain & Portugal wd. again fall under the B. orders of November, as well as under the Operation of the French Decrees.  Our Cargoes wd. scarcely have found their Way to the Ocean, in Search of this boasted Market before they wd. be once more in a State of Prohibition.  And we should, in the meantime, have incurred the Scandal of suffering an improvident Thirst of Gain to seduce us from our Principles, into a Dilemma Presenting no alternative but Loss in all the Senses of that Word.
But it is not even certain what G. B. wd. herself finally say to such a Partial Suspension of the Embargo.  She would doubtless, at first, approve of it, but her ultimate Course (especially if War between France & the U. S. were not the immediate Consequence, or if the measure were eventually less beneficial to herself than might be supposed at the outset) ought not to be trusted.  That she wd. approve at first is hardly to be questioned; and the Considerations upon which she wd. do so are precisely those which shd. dissuade us from it.
Some of these are, the Aid it wd. afford to her allies, as well as to her own Troops Cooperating with them, and its consequent Tendency to destroy every thing like System in our Conduct; its Tendency to embroil us with France; its Tendency to induce us, by overstocking a limited Market, to make our Commodities of no Value, to dissipate our Capital, to ruin our Merchants without benefiting our agriculture, to destroy our infant Manufactures without benefiting our Commerce; its Tendency to habituate us to a trammeled Trade, and to fit us for Acquiescence in a maritime Despotism.
But there are other Reasons.  Our Trade with Spain & Portugal, while it lasted, would be a circuitous Trade with G. B. & her Colonies for their Benefit.  Our productions wd. be carried in the first Instance to Spain & Portugal, wd. be bought there for B. Account, and wd. find their Way to the W. Indies, or center here, as B. Convenience might require; and thus in Effect the Embargo wd. be removed as to G. B., while it continued as to France, and we professed to continue it as to both.  And, if any Profits shd. arise from this sordid Traffic, they wd. become a Fund to enable us to import into the U. S., directly or indirectly, the Manufactures of G. B. & thus relieve her in another Way, while her orders wd. prevent us from receiving the Commodities of her Enemy.  It would be far better openly to take off the Embargo as to G. B., than, while affecting to continue it as to that Power, to do what must rescue her completely (and that too without Advantage to ourselves) from the Pressure of it, at the same Time that it would promote her Views against France in Portugal & Spain.
As to withdrawing the Embargo from G. B. as well as Spain & Portugal while the B. orders are unrepealed, the Objections to that Course are just as strong now, as they were four Months ago.  The Change in Spain & Portugal (if it were even likely to last) cannot touch the Principle of the Embargo as regards G. B.; who re-asserts her orders of November in the very Explanations of the 4th. of July under which we must trade with those Countries if we trade with them at all.  If we include G. B. in the Suspension & exclude France, we do now what we have declined to do before, for the Sake of a delusive Commerce, which may perish before it can be enjoyed, & cannot in any Event be enjoyed with Credit, with Advantage, or even with Safety.  We take Part at once with G. B. agt. France, at a Time the least suited that could be imagined to such a Determination, at a Time when it might be said that we were  by French Reverses to do what before we could not resolve upon, or were tempted by the Prospect of a scanty Profit, exaggerated by our Cupidity & Impatience, to forget what was due to Consistency, to Character, to Permanent Prosperity.  We sanction, too, the maritime Pretensions which insult & injure us.  We throw ourselves bound Hand & Foot upon the Generosity of a Government that has hitherto refused us Justice; and all this when the Affair of the Chesapeake & a Host of other Wrongs are unredressed, and when G. B. has just rejected an overture, which she must have accepted with Eagerness, if her Views were not such as it became us to suspect and guard against.
To repeal the Embargo altogether would be preferable to either of the other Courses; but wd. notwithstanding be so fatal to us in all Respects that we should long feel the Wound it wd. inflict; unless indeed some other Expedient, as strong at least & as efficacious in all its Bearings, can (as I fear it cannot) be substituted in its Place.
War wd. seem to be the unavoidable Result of such a Step.  If our Commerce shd. not flourish in Consequence of this Measure, nothing wd. be gained by it but Dishonour, and how it could be carried on to any valuable Purpose, it wd. be difficult to shew.  If our Commerce should flourish, in Spite of French & B. Edicts & the miserable State of the World, in Spite of War with France, if that shd. happen, it would, I doubt not, be assailed in some other Form.  The Spirit of Monopoly has seized the People & Govt. of this Country.  We shall not, under any Circumstances, be tolerated as Rivals in Navigation & Trade.  It is in vain to hope that G. B. will voluntarily foster the naval means of the United States.  All her Prejudices, all her Calculations are against it.  Even as allies we should be Subjects of Jealousy.
It wd. be endless to enumerate in Detail the Evils which wd. cling to us in this new Career of Vassalage and Meanness, and tedious to pursue our backward Course to the Extinction of the very Trade to which we had sacrificed every Thing else.
On the other Hand if we persevere we must gain our Purpose at last.  By complying with the little Policy of the Moment we shall be lost.  By a great & systematic Adherence to Principle, we shall find the End of our Difficulties.
The Embargo & the Loss of our Trade are deeply felt here, and will be felt with more Severity every Day.  The Wheat Harvest is likely to be alarmingly short, and the State of the Continent will augment the Evil.  The Discontents among their Manufacturers are only quieted for the Moment by temporary Causes.  Cotton is rising, & will soon be scarce.  Unfavourable Events on the Continent will subdue the Temper, unfriendly to Wisdom & Justice, which now prevails here.  But above all, the World will I trust be convinced that our Firmness is not to be shaken.  Our Measures have not been without Effect.  They have not been decisive, because we have not been thought capable of persevering in Self Denial; if that can be called Self-Denial which is no more than prudent Abstinence from Destruction & Dishonour.
I ought to mention that I have been told by a most respectable American Merchant here, that large Quantities of such Woollen Cloths as are Prohibited by our non Importation Act have been & continue to be sent to Canada with the View of being smuggled into the U. S.
I Beg you to excuse the Length & Frequency of my private Letters and still more their Contents.  I need not tell you that I am not induced to trouble you with my hasty Reflections because I think you stand in need of them.  I give them merely because I believe that you are entitled to know the Impressions which a public Servant on this Side of the Water receives from a View of our Situation.
P. S.  Sept. 24th. Mr. Canning’s answer recd. last night confirms all my late anticipations.  It is a little extraordinary that if a written proposal was required from me with the idle Motive mentioned in the accompanying Paper, no such Motive was suggested at the Time, and even that other Motives were suggested.  The Fact probably is that they wished to evade the overture and hoped that it wd. not be formally made.  Being made it was difficult to dispose of it, & hence the Delay.  Before any public Use is made of Mr. Canning’s Statement I shd. wish my Reply to be received.
Mr. Atwater has applied to me for an advance of money on the Score of Expences to be accounted for with you upon his Return to Washington.  The Sum asked was Seventy Pounds, & I have directed it to be paid to him.
